Exhibit 10.2

ENPATH MEDICAL, INC.

1999 NON-EMPLOYEE DIRECTOR AND MEDICAL ADVISORY BOARD

STOCK OPTION PLAN

(as amended through April 27, 2006)

1.             PURPOSE OF PLAN

This Plan shall be known as the “Enpath Medical, Inc. 1999 Non-Employee Director
and Medical Advisory Board Stock Option Plan” and is hereinafter referred to as
the “Plan.” The purposes of the Plan are to attract and retain the best
available personnel for service as members of the Board of Directors and Medical
Advisory Board of Enpath Medical, Inc. (the “Company”) and to provide additional
incentive to the non-employee directors and advisors to continue to serve on the
Board of Directors and Medical Advisory Board, respectively, by affording them
an opportunity to acquire a proprietary interest in the Company. It is intended
that these purposes be effected through the granting of stock options or
restricted stock awards, as provided herein.

2.             DEFINITIONS

The following terms have the meanings set forth below, unless the context
otherwise requires:

(a)           “ADVISOR” means a member of the Advisory Board.

(b)           “ADVISORY BOARD” means the Medical Advisory Board of the Company.

(c)           “BOARD” means the Board of Directors of the Company.

(d)           “CODE” means the Internal Revenue Code of 1986, as amended.

(e)           “COMMITTEE” means the group of individuals administering the Plan,
as provided in Section 4 of the Plan.

(f)            “COMMON STOCK” means the common stock of the Company, par value
$.01 per share (as such par value may be adjusted from time to time).

(g)           “DISABILITY” means the permanent and total disability of the
Participant within the meaning of Section 22 (e) (3) of the Code.

(h)           “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended.

(i)            “FAIR MARKET VALUE” means, with respect to the Common Stock, the
following:

(i)            If the Common Stock is listed or admitted to unlisted trading
privileges on any national securities exchange or is not so listed or admitted
but transactions in the Common Stock are reported on the NASDAQ Stock Market,
the last sale price of the Common Stock on such exchange or reported by the
NASDAQ Stock Market as of such date (or, if no shares were traded on such day,
as of the next preceding day on which there was such a trade).

(ii)           If the Common Stock is not so listed or admitted to unlisted
trading privileges or reported on the NASDAQ Stock Market, and bid and asked
prices therefore in the over-the-counter market are reported by the NASDAQ
System or the National Quotation Bureau, Inc. (or any comparable reporting
service), the average of the closing bid and asked prices as of such date, as so
reported by the NASDAQ System, or, if-not so reported

1


--------------------------------------------------------------------------------




thereon, as reported by the National Quotation Bureau, Inc. (or such comparable
reporting service).

(iii)          If the Common Stock is not so listed or admitted to unlisted
trading privileges, or reported on the NASDAQ Stock Market, and bid and asked
prices are not so reported, such price as the Committee determines in good faith
in the exercise of its reasonable discretion.

(j)            “NON-EMPLOYEE DIRECTOR” means a member of the Board that meets
the requirements of Section 5(a) of the Plan.

(k)           “NON-STATUTORY STOCK OPTION” means a right to purchase Common
Stock granted to and pursuant to the Plan that does not qualify as an Incentive
Stock Option, meaning of Section 422 of the Code.

(l)            “OPTION” means a Non-Statutory Stock Option granted pursuant to
this Plan.

(m)          “PARTICIPANT” means an individual who is eligible to receive and
who receives one or more Options pursuant to the Plan.

(n)           “PERSON” means any individual, corporation, partnership, group,
association or other “person” (as such term is used in Section 14 (d) of the
Exchange Act), other than the Company, a wholly owned subsidiary of the Company
or any employee benefit plan sponsored by the Company or a wholly owned
subsidiary of the Company.

(o)           “PREVIOUSLY ACQUIRED SHARES” mean shares of Common Stock that are
already owned by the Participant and shares of Common Stock that are to be
acquired by the Participant pursuant to the exercise of an Option.

(p)           “RESTRICTED STOCK” means an award of Shares that are subject to
restrictions under Section 12 below.

(q)           “RETIREMENT” means the retirement of a Participant pursuant to and
in accordance with the regular or, if approved by the Board for purposes of the
Plan, any early retirement plan or practice of the Company or Subsidiary then
covering the Participant.

(r)            “SECURITIES ACT” means the Securities Act of 1933, as amended.

(s)           “SHARE” or “SHARES” means one or more shares of Common Stock.

(t)            “SUBSIDIARY” means any subsidiary corporation of the Company
within the meaning of Section 424(f) and (g) of the Code.

2


--------------------------------------------------------------------------------




3.             STOCK SUBJECT TO PLAN

The stock subject to option grants or restricted stock awards under the Plan
shall be shares of the Company’s authorized Common Stock. Subject to the
adjustment as provided in Section 15 hereof, the maximum number of Shares for
which options may be exercised or restricted stock awards made under this Plan
shall be 400,000(1) Shares. Any Shares subject to an option or restricted stock
award under the Plan which, for any reason, is forfeited, expires, lapses or is
otherwise terminated unexercised as to such Shares shall be available for
options and restricted stock awards thereafter granted during the term of the
Plan and may be again subjected to an option or restricted stock grant under the
Plan.

4.             ADMINISTRATION OF PLAN

The Plan shall be effective as of July 29, 1999, according to the terms and
conditions herein, and, if required by Section 17 of the Exchange Act or the
rules and regulations thereunder, subject to subsequent approval by the
shareholders of the Company. The Plan shall be administered by the Board. The
Board may authorize the compensation or other committee thereof, consisting of
at least two (2) members appointed by the Board to exercise the powers conferred
on the Board under the Plan, other than the power under Section 15 hereof to
amend or terminate the Plan.

The interpretation and construction by the Board or Committee of any provisions
of the Plan or of any option or award of restricted stock granted hereunder
shall be final. No member of the Board or Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option or award of restricted stock granted hereunder.

5.             ELIGIBILITY AND GRANT

(a)           NON-EMPLOYEE DIRECTORS.

Each member of the Board who satisfies all of the following criteria shall
automatically be a Participant in the Plan:

(i)            Such member is not, and has not during the immediately preceding
12-month period been, an employee of the Company or any Subsidiary; and

(ii)           Such member does not hold any options to purchase Common Stock of
the Company, except for stock options previously granted pursuant to the Plan,
the 1996 or the 1992 Non-Employee Director Stock Option Plan.

(b)           ADVISORY BOARD MEMBERS.

Each member of the Advisory Board who satisfies all of the following criteria
shall be eligible to be a Participant in the Plan:

(i)            Such member is not, and has not during the immediately preceding
12-month period, been an employee of the Company or any Subsidiary; and

(ii)           Such member does not hold any options to purchase Common Stock of
the Company, except for stock options previously granted pursuant to the Plan.

--------------------------------------------------------------------------------

(1)   The Plan originally authorized 200,000 Shares for issuance.  An amendment
to the Plan to increase the number of Shares authorized under the Plan by
200,000 shares was approved by the Board on February 16, 2005 and by the
Company’s shareholders on April 28, 2005.

3


--------------------------------------------------------------------------------




6.             NON-EMPLOYEE DIRECTOR OPTIONS (2)

(a)   GRANT OF NON-EMPLOYEE DIRECTOR OPTIONS.  Beginning at the 2006 Annual
Meeting of Shareholders, each Non-Employee Director will receive, by virtue of
serving as a Non-Employee Director of the Company, an annual grant of a
Non-Statutory Stock Option to purchase 5,000 Shares.  The Option will be issued
on the Monday following the Annual Shareholder meeting at a price equal to Fair
Market Value on that date.

(b)   EXERCISABILITY OF OPTIONS.

Non-Employee Director Options will vest and become exercisable as follows:

(i)            Each option granted on or after the date of the 2006 Annual
Meeting of Shareholders will vest 100% 330 days after issuance;

(ii)           Each option granted to Non-Employee Directors prior to the date
of the 2006 Annual Meeting of Shareholders pursuant to the transition option
grants set forth in Section 6(e) will vest one-third on the date of grant and
one-third each on the first and second anniversary of the grant date.

The vesting of a Non-Employee Director Option will accelerate and the
Non-Employee Director Option will become immediately exercisable in full in
accordance with Section 16 hereof.  Each Non-Employee Director Option, to the
extent exercisable, may be exercisable in whole or in part.

(c)   TERM.

Subject to Section 13 hereof, Non-Employee Director Options will expire at the
earlier of

(i)            the 8-year anniversary date of the grant of the Non-Employee
Director Option, and

(ii)           except as otherwise provided in Section 16 hereof, one year after
the date the Non-Employee Director ceases to be a director of the Company to the
extent that the Option was vested on the date of termination.

In no event will any Non-Employee Director Option be exercisable at any time
after its expiration date.  When a Non-Employee Director Option is no longer
exercisable, it will be deemed to have lapsed or terminated.

(d)   EXERCISE PRICE.

The purchase price of each Share subject to a Non-Employee Director Option will
be the Fair Market Value per Share on the date of grant.  A Non-Employee
Director may exercise a Non-Employee Director Option using as payment any form
of consideration provided for in Section 8 hereof.

(e)   TRANSITION GRANTS.

In order to create an effective transition to this new Section 6, Non-Employee
Directors that would otherwise be entitled to a grant of options under the
provisions of prior Section 6 on or after October 1, 2005 and prior to the 2006
Annual Shareholders Meeting will receive a grant equal to the pro rata portion
of the grant that Non-Employee Director would otherwise have received had the
prior program remained in effect.  The Board of Directors is authorized by
resolution to designate the amount of each pro rata option and to issue it to
the director.

(f)    CANCELLATION OF UNVESTED OPTIONS.

Upon approval of this revised Section 6 by Shareholders at the 2006 Annual
Shareholders Meeting, all unvested options issued to Non-Employee Directors
(other than the transition option

--------------------------------------------------------------------------------

(2)   As approved by the Board of Directors on December 30, 2005 and approved by
the shareholders on April 27, 2006.

4


--------------------------------------------------------------------------------




grants set forth in Section 6(e)) will be cancelled and the expiration date for
the vested, but unexercised portion of these options (as set forth in Section
6(c)(i)) will be extended for one additional year.

7.             ADVISORY COMMITTEE MEMBER OPTIONS

(a)           GRANT OF ADVISOR OPTIONS. An Advisor may be granted from time to
time one or more Non-Statutory Stock Options under the Plan and such Advisor
Options shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as shall be determined by the Committee in its sole
discretion.

(b)           EXERCISABILITY. An Advisor Option shall become exercisable at such
times and in such installments (which may be cumulative) as shall be determined
by the Committee in its sole discretion at the time the Advisor Option is
granted.

(c)           TERM. Subject to Section 13 hereof, the duration of Advisor
Options shall be fixed by the Committee in its sole discretion at its date of
grant.

(d)           EXERCISE PRICE. The per share purchase price to be paid by the
Advisor at the time an Advisor Option is exercised shall be determined by the
Committee in its sole discretion at the time the Advisor Option is granted;
provided, however, that such price shall not be less than the Fair Market Value
of one share of Common Stock on the date the Advisor Option is granted.

8.             PAYMENT OF EXERCISE PRICE

The purchase price of each Share subject to Options granted under the Plan shall
be payable at the time written notice of exercise is given to the Company.
Payment for Shares issued upon exercise of an option may consist of cash, check,
exchange of Previously Acquired Shares (by tendering to the Company shares
previously owned by the Participant which have a Fair Market Value on the date
of exercise equal to the option price), or a combination thereof.

9.             OPTION AGREEMENT

Each Option granted under this Plan shall be evidenced by a stock option
agreement between the Company and the Participant to whom the option is granted.

10.          EXERCISE OF OPTION

(a)           The exercise of any Option may be contingent upon receipt from the
Participant (or other person rightfully exercising the option) of a
representation that, at the time of such exercise, it is his of her present
intention to acquire the Shares received thereunder for investment and not with
a view to distribution thereof. Certificates for Shares so issued may be
restricted as to transfer upon advice of legal counsel that such restriction is
appropriate to comply with applicable securities laws.

(b)           The exercise of any Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise will not violate any state or federal
securities or other laws. The Company may, in its sole discretion, defer the
effectiveness of any Option exercised hereunder in order to permit registration
or an exemption from registration for such issuance of Shares for the purpose of
compliance with applicable federal and state securities laws.

(c)           A Participant electing to exercise an Option shall give written
notice to the Company of such election and of the number of Shares subject to
such exercise. The full purchase price of such Shares shall be tendered with
such notice of exercise. Until such person has been issued a certificate or
certificates for the Shares subject to such exercise, he or she shall possess no
rights as a shareholder with respect to such Shares.

5


--------------------------------------------------------------------------------




11.          RIGHT TO TERMINATE SERVICE

Nothing in the Plan or in any agreement hereunder shall confer on any
Participant any right to continue as a Director or Advisor of the Company or
affect, in any way, the right of the Company to terminate his or her service as
a Director or Advisor at any time.

12.          RESTRICTED STOCK

(a)           Administration.  Shares of Restricted Stock may be issued either
alone or in addition to other awards granted under the Plan.  The Committee has
the right to determine to whom, and the time or times at which, Restricted Stock
awards will be made, the number of shares to be awarded, the time or times
within which such awards may be subject to forfeiture, and all other conditions
of the awards.  The provisions of Restricted Stock awards need not be the same
with respect to each recipient.

(b)           Awards and Certificates.  The prospective recipient of an award of
shares of Restricted Stock shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the then applicable terms and conditions.

(i)            Each participant shall be issued a stock certificate in respect
of shares of Restricted Stock awarded under the Plan.  Such certificate shall be
registered in the name of the participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such award,
substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Enpath Medical, Inc. 1999 Non-Employee Director and Medical Advisory Board Stock
Option Plan and an Agreement entered into between the registered owner and
Enpath Medical, Inc.  Copies of such Plan and Agreement are on file in the
offices of Enpath Medical, Inc., 15301 Hwy 55 West, Plymouth, MN 55447.”

(ii)           The Committee must require that the stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Shares covered by such award.

(c)           Restrictions and Conditions.  The shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

(i)            Subject to the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan.  Within
these limits, the Committee may provide for the lapse of such restrictions in
installments where deemed appropriate.

(ii)           Except as provided in paragraph (c)(i) of this Section 12, the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares and the right to receive any cash dividends.  The Committee, in its sole
discretion, may permit or require the payment of cash dividends to be deferred
and, if the Committee so determines, reinvested in additional shares of
Restricted Stock (to the extent shares are available under Section 3 and subject
to paragraph (c)(vi) of this Section 12).

6


--------------------------------------------------------------------------------




(iii)          Subject to the provisions of the award agreement and paragraph
(c)(iv) of this Section 12, upon termination of employment for any reason during
the Restriction Period, all shares still subject to restriction shall be
forfeited by the participant.

(iv)          In the event of special hardship circumstances of a participant
whose directorship is terminated (other than for cause), including death,
Disability or Retirement, or in the event of an unforeseeable emergency of a
participant still in service, the Committee may, in its sole discretion, when it
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions with respect to such participant’s
shares of Restricted Stock.

(v)           Notwithstanding the foregoing, in the event of the sale by the
Company of substantially all of its assets and the consequent discontinuance of
its business, or in the event of a merger, exchange, consolidation or
liquidation of the Company, the Board shall, in its sole discretion, in
connection with the Board’s adoption of the plan for sale, merger, exchange,
consolidation or liquidation, provide for one or more of the following with
respect to Restricted Stock Awards that are, on such date, still subject to a
Restriction Period:  (i) the removal of the restrictions on any or all
outstanding Restricted Stock Awards; (ii) the complete termination of this Plan
and forfeiture of outstanding Restricted Stock Awards prior to a date specified
by the Board; and (iii) the continuance of the Plan with respect to the
Restricted Stock Award which were outstanding as of the date of adoption by the
Board of such plan for sale, merger, exchange, consolidation or liquidation and
provide to participants holding Restricted Stock Awards the right to an
equivalent number of restricted shares of stock of the corporation succeeding
the Company by reason of such sale, merger, exchange, consolidation or
liquidation.  The grant of a Restricted Stock Award pursuant to the Plan shall
not limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

(vi)          As a condition of any Restricted Stock award, the Company may
require the participant to represent and warrant to the Company at the time of
the award that the Shares are being acquired only for investment and without any
present intention to sell or distribute the Shares if, in the opinion of counsel
for the Company, that such representation is required under the Securities Act
of 1933, or any other applicable law, regulation or rule of any governmental
agency.

13.          SUSPENSION OR TERMINATION OF OPTIONS

If the President of the Company or his or her designee reasonably believes that
a Participant has committed an act of misconduct, the President may suspend the
Participant’s right to exercise any Option pending a determination by the Board
(excluding the Director accused of such misconduct). If the Board (excluding the
Director accused of such misconduct) determines that the Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of an obligation
owed to the Company, breach of fiduciary duty or deliberate disregard of Company
rules or policies resulting in loss, damage or injury to the Company, or if a
Participant makes an unauthorized disclosure of any Company trade secret or
confidential information, engages in any conduct constituting unfair
competition, induces any Company customer to breach a contract with the Company,
or induces any principal for whom the Company acts as agent to terminate such
agency relationship, neither the Participant nor his or her estate shall be
entitled to exercise any Option whatsoever. In making such a determination, the
Board (excluding the Director accused of such misconduct) shall give the
Participant an opportunity to appear and present evidence on the Participant’s
behalf at a hearing before the Board.

14.          NON-TRANSFERABILITY

No Option granted under the Plan shall be transferable by a Participant, other
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Internal Revenue Code

7


--------------------------------------------------------------------------------




of 1986, as amended, or Title I of the Employee Retirement Income Security Act
or the rules thereunder. During the lifetime of a Participant, the Option shall
be exercisable only by such Participant.

15.          DILUTION OR OTHER ADJUSTMENTS

If there shall be any change in the Shares of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend (of whatever
amount), stock split or other change in the corporate structure, appropriate
adjustments in the Plan and outstanding options shall be made by the Board. In
the event of any such changes, adjustments shall include, where appropriate,
changes in the aggregate number of Shares subject to the Plan and in the number
of Shares and the price per Share subject to outstanding options, in order to
prevent dilution or enlargement of option rights.

16.          CHANGE OF CONTROL OF THE COMPANY

In the event of a Change in Control (as hereinafter defined), an Option granted
to a Participant shall become fully exercisable if, within one year of such
Change in Control, such Participant shall cease for any reason to be a member of
the Board or Advisory Board, as the case may be. Any exercise of an Option
permitted by these Change of Control provisions may be made at any time during
the remaining term of the Option. A Change in Control shall be deemed to have
occurred if (i) there shall be consummated (x) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which Shares would be converted into cash, securities, or other
property, other than a merger in which shareholders of the Company immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company; or
(ii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or (iii) any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“1934 Act”)) shall become the beneficial owner (within the meaning of Rule 1
3d-3 under the 1934 Act) of 30% or more of the Company’s outstanding Common
Stock; or (iv) during any period of two consecutive years, individuals who at
the beginning of such period constitute the entire Board of Directors shall
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election by the Company’s shareholders, of each new Director
was approved by a vote of at least two-thirds of the Directors then still in
office who were Directors at the beginning of the period.

17.          AMENDMENT OR DISCONTINUANCE OF PLAN

The Board may amend or discontinue the Plan at any time provided, however, that,
if necessary to maintain the Plan in compliance with Exchange Act Rule 16b-3,
the Plan may not be amended more than once every six months, other than to
comport with changes in the Internal Revenue Code, the Employee Retirement
Income Security Act, or the rules thereunder. Further, if necessary to maintain
the Plan in compliance with Exchange Act Rule 16b-3, no amendment of the Plan
shall, without shareholder approval: (i) increase by more than 10% the number of
Shares issuable under the Plan (not including increases to reflect stock splits
and stock dividends); (ii) change the eligibility requirements or the limits on
Options; (iii) decrease the minimum option price; (iv) extend the maximum option
term; or (v) materially increase the benefits which may accrue to Participants
under the Plan. Except as provided in Section 13 hereof, the Board shall not
alter or impair any Option previously granted under the Plan without the consent
of the holder of the Option.

18.          TERMINATION OF PLAN

Unless the Plan shall have been discontinued as provided in Section 17 hereof,
the Plan shall terminate on July 29, 2011. No Option may be granted after such
date, but termination of the Plan shall not, without the consent of the
Optionee, alter or impair any rights or obligations under any Option granted
prior to termination of the Plan.

8


--------------------------------------------------------------------------------




19.          SHAREHOLDER APPROVAL

Provided that approval of the Company’s shareholders is required under Section
17 of the Exchange Act and the rules and regulations thereunder, the Plan shall
be null and void, and each option granted hereunder shall be null and void, if
the shareholders of the Company shall not have approved the Plan prior to May 1,
2000.

9


--------------------------------------------------------------------------------